DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the application filed on 09/13/2019.

Claims 1-29 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Scapa et al. (US 2017/0364481), in view of ALHARAYERI (US 2015/0099550).

As to claims 1 and 3, Scapa discloses the invention as claimed, including a system for dissemination of a digital professional business card and communications between a professional and a client of the professional (Fig. 1), comprising: 
a server (110, 124, Fig. 1) configured to communicate with one or more computing devices (104, Fig. 1); 
a messaging framework providing electronic communications between the one or more computing devices (110, 124, Fig. 1; ¶0036, “general purpose communications client, such as an email client, short message service (SMS) client, multimedia messaging service (MMS) client, and so forth”); 
a program product comprising machine-readable program code for causing, when executed, the server to perform process steps (Fig. 11; ¶0096), comprising: 
receiving identification information for the professional for dissemination as the digital professional business card (Fig. 3; 506-508, Fig. 5; ¶0025, “A user, such as a member of the organization, may access the platform to request the distribution of a digital contact card to one or more recipients”; ¶0027, “providing a digital card management platform (e.g., the platform) for generating and distributing ; 
receiving a phone number corresponding to the client from a first mobile computing device of the professional (Fig. 4A-Fig. 4B; ¶0029, “requesting that one or more digital contact cards 120 be distributed to one or more recipient user(s) 102(2) …Such an identifier may include a name, email address, telephone number, and/or other information that uniquely identifies the recipient(s) from among a population of possible recipients”); and 
transmitting the identification information for the professional to a second mobile computing device of the client (120, Fig. 1) as an SMS message (520, Fig. 5; ¶0029, “the user 102(1) may choose the particular card to be generated and distributed to recipient(s)”; ¶0036, “The digital contact card 120 for the user 102(1) may be communicated, over one or more networks, for presentation in a user application 106(2) that executes on the user device(s) 104(2) of the recipient user(s) 102(2)…the user application 106(2) may be a general purpose communications client, such as an email client, short message service (SMS) client, multimedia messaging service (MMS) client”; ¶0040, “send the card to the recipient user(s) 102(2)”). 

Although Scapa discloses the SMS message, Scapa does not specifically disclose the SMS message containing a link to access an application for interacting with the server. However, ALHARAYERI discloses the SMS message containing a link to access an application for interacting with the server (¶0016; ¶0050, “The SMS 

As to claim 2, Scapa discloses the system of claim 1, wherein the identification information includes a name, an occupation, a contact address, a phone number, and an image of the professional (302, Fig. 3; ¶0007, “the contact information includes one or more of a name, a title, a mailing address, a telephone number, an email address, a social network address, or a signature of the first user”; ¶0032).

As to claim 4, Scapa discloses the system of claim 1, further comprising: providing communications functionality between the first mobile computing device and the second computing device (Fig. 5; ¶0036, “general purpose communications client, such as an email client, short message service (SMS) client, multimedia messaging service (MMS) client, and so forth”).

As to claim 5, Scapa discloses the system of claim 4, wherein the communications functionality includes a chat messaging system (¶0036, “general 

As to claim 6, Scapa discloses the system of claim 5, wherein the chat messaging system receives a designation of a chat group from the first computing device, wherein the chat group includes the professional, a team of professionals, and the client (Fig. 8; ¶0029, “the user 102(1) may be associated with different groups within an organization, or may be associated with different organizations”; ¶0032; ¶0036; ¶0058, “user 102(1) is affiliated with multiple companies and/or other organizations”).

As to claim 7, Scapa discloses the system of claim 6, wherein the chat messaging system receives an instruction from the first computing device to exclude the client from communications within the chat group (¶0009, “receiving a request that indicates a selection by the first user of at least one of the plurality of second users to receive”). 

As to claim 8, Scapa discloses the system of claim 6, further comprising: delivering information corresponding to each member of the team of professionals to the second mobile computing device (520, Fig. 5; ¶0029, “the user 102(1) may choose the particular card to be generated and distributed to recipient(s)”; ¶0036, “The digital contact card 120 for the user 102(1) may be communicated, over one or more networks, for presentation in a user application 106(2) that executes on the 

As to claim 9, Scapa discloses the system of claim 6, further comprising: receiving a designation of a client proxy from the second computing device; and transmitting chat group messages to a computing device of the client proxy (¶0036; ¶0037, “retrieve social network information for the user 102(1), such as a link to the user's social network page”).

As to claim 10, Scapa discloses the system of claim 5, further comprising: receiving an instruction to preserve chat messages in a conversation from one or more of the first computing device and the second computing device; and storing the chat messages in the conversation (¶0036; ¶0037, “retrieve social network information for the user 102(1), such as a link to the user's social network page”).

As to claim 11, Scapa discloses the system of claim 5, wherein the professional is a physician and the client is a patient (¶0029, “the user 102(1) may be associated with different groups within an organization, or may be associated with different organizations”; ¶0049, “professional card, a social card, and a personal card”). 

 	Claims 12-13, 15-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bhupati (US 2018/0109649), in view of Scapa et al. (US 2017/0364481).

As to claim 12, Bhupati discloses a computer program product stored on a non-transitory computer storage medium comprising machine readable program code for causing, when executed (Fig. 18), a computing device to perform process steps, comprising: 
accessing a system, hosted on a server (212-230, Fig. 2), for a digital professional business card (Figs. 7-8; Fig. 11; ¶0019) and a communication between a professional and a client with a login credential associated with a user (¶0053, “The handshaking can also entail providing appropriate security credentials that allow a PDA component associated with one computing platform to interact with a PDA component associated with another computing platform”; ¶0074); 
presenting a digital professional business card in a display of the computing device, the digital professional business card corresponding to a professional associated with the computing device (602, 604, Fig. 6; 702, 704, Fig. 7; 802, 804, Fig. 8; 1104, 1108, 1106, 1110, Fig. 11; ¶0019, “FIG. 11 shows digital contact card information that can be presented by the system”; ¶0068, “digital contact card 602 associated with a second user”; ¶0070; ¶0071; ¶0089); 
presenting an input field to receive a name and a phone number of a client in the display of the computing device with the digital professional business card (Fig. 6; ¶0068, “the second user creates the default digital contact card 602. In that case, the second user manually specifies the entries in the set of default communication options”; ¶0069, “the second user provides the default communication options 604 by manually typing them using an input device”); and 
presenting a send button in the display of the computing device with the digital professional business card (706, Fig. 7; 806, Fig. 8; 1112, Fig. 11; ¶0070, “That option 706 invites the first user to contact the second user via an Email 

	Although Bhupati discloses accessing a system, hosted on a server (212-230, Fig. 2) and presenting a digital professional business card (Figs. 7-8; Fig. 11; ¶0019), Bhupati does not specifically accessing a system, hosted on a server, for dissemination of a digital professional business card. 
However, Scapa discloses accessing a system, hosted on a server (110, Fig. 1), for dissemination of a digital professional business card (120, Fig. 1; 506-508, Fig. 5; ¶0025, “A user, such as a member of the organization, may access the platform to request the distribution of a digital contact card to one or more recipients”; ¶0027, “providing a digital card management platform (e.g., the platform) for generating and distributing digital contact cards for the individuals”; ¶0069; ¶0073, “the card management platform may provide functionality to enable an organization may impose constraints on card distribution”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bhupati to include accessing a system, hosted on a server, for dissemination of a digital professional business card, as taught by Scapa because it would provide enhanced data security with respect to personally identifiable information for users by preventing unauthorized access to the communicated information (Scapa; ¶0091).

further comprising: receiving an input of the name and phone number of a client in the input field (Fig. 6; ¶0068, “the second user creates the default digital contact card 602. In that case, the second user manually specifies the entries in the set of default communication options”; ¶0069, “the second user provides the default communication options 604 by manually typing them using an input device”). 

As to claim 15, Bhupati discloses the computer program product of claim 13, further comprising: presenting a menu in the display, the menu providing a first control to initiate a chat messaging conversation and a second control designating a group to participate in a group chat messaging conversation (¶0062, “the default digital contact card lists options A, B, C, D, E, and F, but that the first user only supports options A, D, E, and F. In that case, the PDA1-specified communications would include options A, D, E, and F”; ¶0063, “communication options”). 

As to claim 16, Bhupati discloses the computer program product of claim 13, further comprising: presenting a list of one or more conversations in the display, the list having a group icon for each of the one or more conversations corresponding to a group chat messaging conversation (1608, Fig. 16; ¶0104, “a dialog management component 1608 uses one or more analysis components (AC(s)) to track the state of the ongoing conversation and to map the interpreted user utterance into a PDA utterance…”; ¶0105, “an response output component 1616 converts the 

As to claim 17, Bhupati discloses the computer program product of claim 16, further comprising: an indicator on the group icon for designating the one or more group chat messaging conversations as restricting communication of the group chat messaging conversation with the client (Fig. 11; It is noted that private or sensitive chat messages can be shared with only the intended users in the chat room; ¶0087, “the first user may choose a video conferencing option to communicate with both the second user and the third user. Or the first user may choose a video conferencing option to communicate with the first user, and a telephone communication option to communicate with the third user”).

As to claim 18, Bhupati discloses the computer program product of claim 16, further comprising: an indicator on the group icon showing that the chat messaging conversation is designated for preservation (Fig. 11; ¶0087, “the first user may choose a video conferencing option to communicate with both the second user and the third user. Or the first user may choose a video conferencing option to communicate with the first user, and a telephone communication option to communicate with the third user”).

As to claim 19, Bhupati discloses the computer program product of claim 17, further comprising: presenting a conversation window displaying one or more chat communications for the group chat messaging conversation; and presenting a representation of the group icon in the conversation window (1608, Fig. 16; ¶0104, “a dialog management component 1608 uses one or more analysis components (AC(s)) to track the state of the ongoing conversation and to map the interpreted user utterance into a PDA utterance…”; ¶0105, “an response output component 1616 converts the PDA utterance generated by the dialog management component 1608 into an appropriate output form, and then sends the converted PDA utterance to user”). 

As to claim 20, Bhupati discloses the computer program product of claim 19, further comprising: presenting a conversation window displaying one or more chat communications for the group chat messaging conversation; and presenting a representation of the group icon in the conversation window; and when the group chat messaging conversation is designated as restricted, presenting a share control after each of the one or more chat communications in the group chat messaging conversation (Fig. 11; It is noted that private or sensitive chat messages can be shared with only the intended users in the chat room; ¶0087, “the first user may choose a video conferencing option to communicate with both the second user and the third user. Or the first user may choose a video conferencing option to communicate with the first user, and a telephone communication option to communicate with the third user”).

As to claim 21, Bhupati discloses the computer program product of claim 20, further comprising: sharing the chat communication with the client upon activation of the share control corresponding to the one or more chat communications in the group chat messaging conversation (Fig. 11; ¶0087, “the first user may choose a video conferencing option to communicate with both the second user and the third user. Or the first user may choose a video conferencing option to communicate with the first user, and a telephone communication option to communicate with the third user”). 

As to claim 22, it is rejected for the same reasons set forth in claim 1 above. In addition, Bhupati discloses presenting a conversation list in the display of with the digital professional business card (Fig. 11; 1608, Fig. 16; ¶0104, “a dialog management component 1608 uses one or more analysis components (AC(s)) to track the state of the ongoing conversation and to map the interpreted user utterance into a PDA utterance…”; ¶0105, “an response output component 1616 converts the PDA utterance generated by the dialog management component 1608 into an appropriate output form, and then sends the converted PDA utterance to user”). 

As to claim 23, Bhupati discloses the computer program product of claim 22, further comprising: a presenting a conversation window displaying one or more chat communications corresponding to a selected chat messaging conversation from the conversation list (Fig. 11; 1608, Fig. 16; ¶0104, “a dialog management component 1608 uses one or more analysis components (AC(s)) to track the state of the ongoing conversation and to map the interpreted user utterance into a PDA utterance…”; ¶0105, “an response output component 1616 converts the PDA utterance generated by the dialog management component 1608 into an appropriate output form, 

As to claim 24, Bhupati discloses the computer program product of claim 23, further comprising: presenting a menu selection in the conversation window, the menu including a conversation preservation control; and storing the selected chat messaging conversation responsive to a selection of the conversation preservation control (Figs. 7-8; Fig. 11; 1608, Fig. 16; ¶0104, “a dialog management component 1608 uses one or more analysis components (AC(s)) to track the state of the ongoing conversation and to map the interpreted user utterance into a PDA utterance…”; ¶0105, “an response output component 1616 converts the PDA utterance generated by the dialog management component 1608 into an appropriate output form, and then sends the converted PDA utterance to user”).

As to claim 25, Bhupati discloses the computer program product of claim 23, further comprising: presenting a menu selection in the conversation window, the menu including an invite proxy control; and receiving an input designating a proxy (706, Fig. 7; 806, Fig. 8; 1112, Fig. 11; ¶0070, “That option 706 invites the first user to contact the second user via an Email application”; ¶0071, “ The PDA2-suggested communication option 806 in this example invites the first user to send a text to the second user”; ¶0089, “digital contact card information 1102 also provides a final communication option 1112 which takes into consideration the current context of the second user and the third user”).

when the proxy is associated with the system, joining the proxy to the selected chat messaging conversation (¶0001; ¶0081; ¶0087). 

As to claim 28, Bhupati discloses the computer program product of claim 23, further comprising: presenting a menu selection in the conversation window, the menu including an report user control; and receiving a report about the professional (706, Fig. 7; 806, Fig. 8; 1112, Fig. 11; ¶0070, “That option 706 invites the first user to contact the second user via an Email application”; ¶0071, “ The PDA2-suggested communication option 806 in this example invites the first user to send a text to the second user”; ¶0089, “digital contact card information 1102 also provides a final communication option 1112 which takes into consideration the current context of the second user and the third user”).

As to claim 29, Bhupati discloses the computer program product of claim 23, further comprising: when the selected chat conversation is a group chat conversation, receiving the digital professional business card for one or more other professionals in the group chat conversation (1112, Fig. 11; ¶0070, “That option 706 invites the first user to contact the second user via an Email application”; ¶0071, “ The PDA2-suggested communication option 806 in this example invites the first user to send a text to the second user”; ¶0089, “digital contact card information 1102 also provides a final communication option 1112 which takes into consideration the current context of the second user and the third user”).

Claims 14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bhupati (US 2018/0109649), Scapa et al. (US 2017/0364481), further in view of ALHARAYERI (US 2015/0099550).

As to claims 14 and 26, although Bhupati discloses transmitting an invitation comprising a V-card representation of the digital professional business card to the client via an SMS message upon activation of the send button (706, Fig. 7; 806, Fig. 8; 1112, Fig. 11; ¶0019, “FIG. 11 shows digital contact card information that can be presented by the system”; ¶0068, “digital contact card 602 associated with a second user”; ¶0070, “That option 706 invites the first user to contact the second user via an Email application”; ¶0071, “ The PDA2-suggested communication option 806 in this example invites the first user to send a text to the second user”; ¶0076; ¶0089, “digital contact card information 1102 also provides a final communication option 1112 which takes into consideration the current context of the second user and the third user”), Bhupati does not specifically disclose the SMS message containing a link to access an application for interacting with the server. 
However, ALHARAYERI discloses the SMS message containing a link to access an application for interacting with the server (¶0016; ¶0050, “The SMS message, also known as a text message, alerts the new user to click on an internet link to install the service provider's client-side application on his/her mobile device”; ¶0059, “sends an SMS with URL link for download of the CSA”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fahimi et al. (US 2014/0278498), Turner (US 2016/0371736), DE BOER et al. (US 2018/0013701), Somarriba et al. (US 2017/0171140), Rademacher (US 2018/0198740) disclose system and method for sharing and updating contact information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        November 18, 2021